t c memo united_states tax_court marto biaggi and estate of marie biaggi deceased richard biaggi executor petitioners v commissioner of internal revenue respondent docket no filed date p did not report gross_income on account of the receipt of shares of w corp stock in and the sale of big_number w shares in p is collaterally estopped from contesting the facts established in his criminal case united_states v biaggi no cr s d n y date including extortion bribery and receipt of an unlawful gratuity in connection with his demand and receipt of w shares and filing false income_tax returns for failing to report income from his ownership of w shares held the fair_market_value of the w shares was dollar_figure a share therefore p omitted from gross_income dollar_figure in and dollar_figure in held further p is liable for additions to tax on account of fraud under sec_6653 and sec_3 held further p is liable for additions to tax under sec_6661 sec_4 held further r has met his burden_of_proof under sec_6501 i r c and the statute of -- - limitations does not bar assessment and collection of tax for and leonard bailin for petitioners drita tonuzi and daniel rosen for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows additions to tax’ year deficiency sec_6653 b sec_6653 b sec_6661 dollar_figure dollar_figure x dollar_figure big_number big_number x big_number respondent did not determine any additions to tax with respect to marie biaggi under sec_6653 b and of the interest due on total deficiency unless otherwise noted all section references are to the internal_revenue_code of in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure i introduction respondent’s determination_of_a_deficiency for results from his adjustment increasing petitioners’ gross_income for by dollar_figure on account of the receipt by petitioner mario biaggi petitioner during that year of big_number shares of stock of wedtech corp a new york corporation the wedtech shares and - - wedtech respectively respondent’s determination_of_a_deficiency for results from his adjustment increasing petitioners’ gross_income for by dollar_figure on account of the sale by petitioner of big_number of the wedtech shares the big_number shares at the commencement of the trial in this case the parties stipulated that petitioner richard biaggi executor representing the estate of marie biaggi was relieved of all liability for tax and additions to tax for and under sec_6013 on account of marie biaggi’s status as a so-called innocent spouse the court accepted that stipulation and we shall reflect it in our decision at the conclusion of the trial in this case petitioner conceded that respondent was correct in adjusting petitioners’ gross_income for to include the value of the wedtech shares however petitioner does not concede that when received the value of the wedtech shares was dollar_figure and we must determine that value petitioner also conceded that in he realized gain on the sale of the big_number shares which erroneously he failed to report he agrees that the amount he realized on that sale was dollar_figure and his adjusted_basis in the big_number shares is a proportionate amount of the value we determine for the wedtech shares - we must also determine whether petitioner is liable for the additions to tax some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and accordingly do not separately set forth those findings we include additional findings_of_fact in the discussion that follows at the time the petition was filed petitioner resided in bronx county new york il background in petitioner was a member of congress from the 19th district in new york wedtech was a manufacturing company located in new york city which received contracts from the u s department of defense in petitioner was indicted on and in he was convicted of various counts arising out of his relationship with wedtech among those counts were racketeering in connection with his demand and receipt of the wedtech shares and dollar_figure in exchange for influencing public officials to grant a lease to wedtech extortion bribery and receipt of an unlawful gratuity in connection with his demand and receipt of the wedtech shares making false statements in concealing his ownership of the wedtech shares filing false income_tax returns for failing to report income derived from - - acquisition of the wedtech shares and perjury in connection with falsely testifying before a grand jury the wedtech shares were not delivered to petitioner but were delivered to his son richard biaggi richard who received the wedtech shares as petitioner’s nominee richard was convicted of filing false income_tax returns by overstating his income to include the receipt of the wedtech shares on his return and reporting gain from the sale of big_number shares on his return for a detailed discussion of the facts leading to the convictions of both petitioner and richard see 909_f2d_662 2d cir in that case the court_of_appeals for the second circuit affirmed the convictions of petitioner on all counts and richard for filing false income_tax returns for and the underlying criminal case against petitioner and richard was designated united_states v biaggi no cr s d n y date the criminal case petitioner is collaterally estopped from contesting the facts established in the criminal case by the answer respondent set forth his defense of collateral_estoppel based on the criminal case and barring petitioner from denying certain facts the estoppel facts established in that case see rule by the reply petitioners denied the applicability of collateral_estoppel subsegquently in petitioners’ opposition to respondent’s motion for partial summary_judgment and cross motion for summary_judgment in petitioners’ favor the opposition petitioners continued - - petitioner did not report any gross_income on account of either the receipt of the wedtech shares in or the sale of the big_number shares in richard reported the receipt of the wedtech shares on his federal_income_tax return for at an aggregate value of dollar_figure or dollar_figure a share richard reported the sale of the big_number shares on his federal_income_tax return for showing a gain of dollar_figure an aggregate basis for those shares of dollar_figure and an amount_realized of dollar_figure iii deficiencies a value of wedtech shares we first must determine the fair_market_value of the wedtech shares in date wedtech went public by offering big_number shares of its stock to the public at dollar_figure a share the ipo petitioner received the shares on a date the valuation_date sometime between the date of the underwriter’s commitment letter ' continued conceded respondent’s defense of collateral_estoppel the petitioners agree that collateral_estoppel does apply to most of the facts decided in the criminal case however the essential issues of intent and tax_evasion were never at issue the estoppel facts consist of numbered paragraphs which are incorporated herein by this reference and found for purposes of this case because petitioner is estopped from denying them petitioner’s fraudulent intent is not established by the estoppel facts there is a discrepancy in the record over the date of the ipo we need not resolve the exact date of the ipo to determine the fair_market_value of the wedtech shares on the valuation_date - with respect to the ipo date and the date of the ipo respondent valued the wedtech shares at dollar_figure a share in making the adjustment that led to the deficiency for petitioner offers no evidence as to the value of the wedtech shares on the valuation_date other than the amount shown ona form_1099 issued to richard in connection with his receipt of the shares as a nominee for petitioner apparently that value dollar_figure a share was based upon the book_value of wedtech respondent reached a value of dollar_figure a share by taking into account the initial_public_offering price a 2-year restriction on transferability that applied to the wedtech shares and other contemporaneous transactions in determining the value of unlisted stocks actual sales made in reasonable amounts at arm's length in the normal course of business within a reasonable_time before or after the valuation_date are the best criteria of market_value see eg 237_f2d_729 8th cir affg tcmemo_1955_269 79_tc_938 the prospectus accompanying the ipo describes three sales on date aggregating big_number shares of wedtech stock for dollar_figure a share those shares were restricted in the same manner as the wedtech shares that prospectus also states that the same shares were repurchased for dollar_figure a share during date those --- - transactions are substantially contemporaneous to the valuation_date and support respondent's valuation moreover a public offering price is a factor which can be taken into account with due regard to be given to the time span between the valuation_date and the sale to the public and the contingencies inherent in a contemplated public offering see 48_tc_502 the offering price of the ipo was dollar_figure a share in date the ipo was also substantially contemporaneous to the valuation_date and lends some support to respondent’s valuation petitioner contends that the book_value as of date of dollar_figure a share is a better indicator of value than respondent’s determination of dollar_figure a share we have long stated that the book_value of a stock is not a reliable basis from which to determine the stock's fair_market_value see 29_bta_710 peavey paper mills v commissioner tcmemo_1960_237 book_value frequently bears no relationship to actual cash_value or fair_market_value quoting 196_f2d_822 7th cir revg and remanding 17_tc_216 since we we agree with the court_of_appeals for the second circuit that the public offering price cannot without adjustment be used to determine the fair_market_value of shares subject_to transfer restrictions see biaggi v 909_f2d_662 2d cir however we do think that the public offering price does provide a comparable that with adjustments can assist in valuing the shares - believe that the stock was worth more than the book_value and that the valuation_date was not date we disagree with petitioner’s proposed valuation we find that the fair_market_value of each of the wedtech shares on the valuation_date was dollar_figure therefore the fair_market_value of all of the wedtech shares on the valuation_date was dollar_figure as determined by respondent b adjusted_basis in the big_number shares based on our finding that the fair_market_value of each of the wedtech shares was dollar_figure on the valuation_date that amount is petitioner’s adjusted_basis in each of the big_number shares disposed of by him in petitioner disposed of big_number shares in and therefore his total adjusted_basis in those shares is dollar_figure he realized dollar_figure on that sale which results in a gain of dollar_figure for see sec_1001 c conclusion for and petitioner omitted from gross_income dollar_figure and dollar_figure respectively respondent’s determinations of deficiencies on account of those omissions are sustained iv additions to tax a sec_6653 respondent determined that petitioner was liable for additions to tax for and under sec_6653 and sec_6653 b sec_6653 imposes an addition_to_tax equal to percent of any underpayment in tax if any part of such underpayment is due to fraud respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to prevail under sec_6653 b respondent must show both an underpayment_of_tax exists and some part of the underpayment is due to fraud see eg 96_tc_858 affd 959_f2d_16 2d cir a existence of underpayment the first element of sec_6653 is whether any underpayment_of_tax exists sec_6653 defines an underpayment for purposes of sec_6653 as a deficiency defined by sec_6211 we have found that for petitioner understated his income by dollar_figure and for erroneously failed to report a gain realized on the sale of the wedtech shares each omission resulted in a deficiency in tax petitioner’s omissions thus clearly and convincingly establish underpayments for and b fraudulent intent the second element of sec_6653 is the taxpayer's state of mind to wit whether the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax see eg recklitis v commissioner 1t c the existence of a fraudulent state of mind is a question of fact to be determined from the entire record see eg id fraud is never imputed or presumed it may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available see eg id pincite respondent need not establish that tax_evasion was a primary motive of petitioner but may satisfy his burden by showing that a tax-evasion motive played any part in petitioner's conduct including conduct also serving to conceal another crime see 317_us_492 if the tax- evasion motive plays any part in such conduct the offense may be made out even though the conduct may also serve other purposes such as concealment of other crime recklitis v commissioner supra pincite petitioner was convicted under sec_7206 of willfully making false statements on his federal_income_tax returns for -- and subscribed under penalties of perjury those convictions do not collaterally estop him from challenging respondent’s allegations of civil_fraud nevertheless those convictions create powerful inferences that petitioner possessed the willfulness necessary to satisfy the intent element of sec_6653 see wilson v commissioner tcmemo_1994_ avery v commissioner tcmemo_1993_344 estate of sawczak v commissioner tcmemo_1993_210 affd 46_f3d_70 lith cir in addition to those inferences petitioner is collaterally estopped from denying the following facts established in his criminal trial the wedtech shares were paid to petitioner as a bribe to influence him to use the power of his office to secure government contracts for wedtech the wedtech shares were paid to him in response to extortionate demands by him petitioner knew that if the shares were received by him in his own name his income for would exceed the statutory cap on income provided for under rules of the u s house of representatives for that reason petitioner agreed to have the wedtech shares registered in the name of richard when the wedtech shares were issued petitioner knew that under the circumstances he was the owner of those shares that richard was not and that richard received those shares as a nominee for petitioner when the wedtech shares were issued petitioner knew that as owner of those shares he was required to report the value of those shares as income for as he had been advised by his accountant in richard as petitioner’s nominee sold the big_number shares and improperly reported the gain on his income_tax return petitioner did not report any gain in connection with the sale of the big_number shares putting together the willfulness established by petitioner’s convictions for violating sec_7206 and the facts that petitioner is estopped from denying we find that petitioner had the requisite fraudulent intent both with respect to and ie the intent to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax even if we were to disregard the facts that petitioner is estopped from denying we would reach the same conclusion based on the evidence directly presented in this case petitioner intended to omit income to satisfy the congressional requirements restricting his outside income to less than percent of his congressional salary in the process of deceiving congress petitioner intended to understate his income on his tax returns petitioner argues that there was no tax_evasion and no loss of revenue to respondent because richard as his nominee reported the income from the receipt of the wedtech stock and sale of such stock however we have long held that a taxpayer may be liable for an addition_to_tax for fraud even where he causes the income to be reported on the returns of family members or others and pays the taxes due thereon see 16_tc_981 lang v commissioner tcmemo_1961_134 taxpayer could not excuse himself of understatement_of_tax due to fraud by shifting his income to family members in any event petitioner never instructed his son to report the receipt of the stock or its sale in and merely assumed his son properly reported the income petitioner argues that his reliance on his accountants is a defense to fraud reliance on a bookkeeper or accountant is no defense to fraud if the taxpayer failed to provide the accountant ‘with all of the data necessary for maintaining complete and accurate records’ 781_f2d_1566 lith cir quoting 301_f2d_484 5th cir affg t c memo affg tcmemo_1985_63 since petitioner admits that he never told his accountants that he owned the wedtech stock his reliance on his accountants is not a defense to fraud c conclusion we sustain respondent’s additions to tax on account of fraud under sec_6653 -- - sec_6653 b under sec_6653 a separate addition_to_tax equal to percent of the interest payable under sec_6601 is determined with respect to the portion of the underpayment attributable to fraud respondent bears the burden of proving the specific_portion of the underpayment_of_tax that is attributable to fraud for purposes of applying the sec_6653 b addition_to_tax see dileo v commissioner t c pincite franklin v commissioner tcmemo_1993_184 in all other respects respondent's burdens are identical under sec_6653 and respondent asserts that the entire underpayments for both and are due to fraud for the above stated reasons we find that respondent has clearly and convincingly established that the entire underpayments are due to fraud as petitioner's unreported income from the receipt of the wedtech shares is the sole source of the underpayment for the entire underpayment for is due to fraud similarly for as the unreported gain from the sale of big_number shares is the sole source of petitioner's underpayment in the entire underpayment is due to fraud accordingly we sustain respondent's determinations of additions to tax under sec_6653 for and on the total underpayments for those years b sec_6661 respondent also determined that petitioner substantially understated his income_tax_liability and is liable for the additions to tax under sec_6661 for and the amount of an addition_to_tax for a substantial_understatement_of_income_tax for a taxable_year which addition is assessed after date equal sec_25 percent of the amount of any underpayment attributable to such substantial_understatement see sec_6661 90_tc_498 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure see sec_6661 b a petitioner's understatement of income_tax is substantial according to sec_6661 a petitioner had no authority for his failure to report the understatement of income in or nor did petitioner disclose any facts pertaining to such income on his and returns or in a statement attached to his returns therefore petitioner is liable for the sec_6661 additions to tax v statute_of_limitations petitioners timely made the returns here in question respondent issued his notice_of_deficiency on date more than years after the last of those returns was filed - sec_6501 provides generally that any_tax must be assessed within years of the date on which the tax_return was filed that general_rule has an exception for fraud which states in relevant part in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 respondent has the burden_of_proof with regard to the additions to tax for fraud see sec_7454 rule b in order to carry his burden as to fraud respondent must prove that some part of the underpayment for each of the years in guestion is due to fraud with the intent to evade tax see sec_7454 rule b the elements of fraud that respondent must prove under sec_6501 are the same elements essential for imposing a fraud_penalty under sec_6653 b see 67_tc_143 mobley v commissioner tcmemo_1993_60 affd 33_f3d_1382 11th cir in view of our finding that petitioner's understatement_of_tax for both and was the result of fraud we find that respondent has met his burden under sec_6501 for each year in issue therefore the statute_of_limitations does not bar assessment and collection of tax for those years decision will be entered under rule
